DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on January 11, 2022 are entered into the file. Currently, claim 1 is amended; claim 2 is new; resulting in claims 1 and 2 pending for examination.

Claim Interpretation
The limitation reciting “the magnetostriction being determined from a zero-peak value obtained by measuring a magnetostriction curve by exciting a maximum magnetic flux density to 1.7 T at an alternating current of 50 Hz in the rolling direction after demagnetizing each of the grain-oriented steel sheets” is interpreted according to the art-recognized definition of a “zero-to-peak (λ0-p) value” defined by IEC 60404-17 to mean the difference in values of magnetostriction at the peak magnetic polarization (i.e. 1.7 T) and at the zero magnetic polarization (i.e. demagnetized state, or 0 T) (see p. 2 of “Standardization of the method of magnetostriction measurement of grain-oriented electrical steel strip and sheet”, https://doi.org/10.1016/j.jmmm.2020.166644, copy of reference provided).


    PNG
    media_image1.png
    285
    794
    media_image1.png
    Greyscale

Fig. 1 of “Standardization of the method of magnetostriction measurement of grain-oriented electrical steel strip and sheet” (10.1016/j.jmmm.2020.166644) showing the determination of a zero-peak (λ0-p) value of magnetostriction from an exemplary butterfly loop (magnetostriction curve).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,371,486, cited on IDS) in view of Hori (US 4,100,521, cited on IDS).
Regarding claim 1, Yamada et al. teaches a core assembly for a transformer (5; transformer core) comprising a first core member (1) formed by laminating a number of grain-oriented silicon steel sheets (2) and a second core member (3) formed by laminating a number of non-oriented silicon steel sheets (4), wherein the grain-oriented silicon steel sheets have a magnetostriction value of 2 x 10-6 and the non-oriented -6 in the range of an operating magnetic flux density (i.e. 1.5 T) (Fig. 1; Abstract; col 1, Ln 45-51; col 3, Ln 66-col 4, Ln 32; col 4, Ln 59-65).
Although Yamada et al. teaches a transformer iron core formed by a stack of at least two types of electrical steel sheets that differ in magnetostriction by 2 x 10-7 or more when excited in the range of an operating magnetic flux density and further acknowledges that the second core member (3) containing the non-oriented steel sheets has significantly worse magnetic properties (i.e. lower magnetic permeability, higher iron loss) at commercial operating frequencies than the first core member (1) containing grain-oriented steel sheets (Fig. 11; col 4, Ln 33-49), the reference does not expressly teach that the magnetostriction values are determined from a zero-peak value of a magnetostriction curve obtained by exciting the sheets from a demagnetized state to 1.7 T at an alternating current of 50 Hz in the rolling direction or that the second type of electrical steel sheet is grain-oriented.
However, in the analogous art of transformers having reduced noise, Hori teaches a transformer iron core comprising main legs (1a, 1b) and yokes (2a, 3a), wherein the materials of the main legs and the yokes are selected so as to have different values of magnetostriction in order for the core to achieve a significantly lower vibration displacement as compared to a conventional core in which the materials of the legs and yokes have equal values of magnetostriction (col 6, Ln 33-50).
Hori explains the mechanism for achieving low vibration displacement in the iron core, which involves selecting materials having different values of magnetostriction so that displacement in adjacent parts occurs at the same magnitude in opposite directions 
Hori further discloses magnetic flux density vs. magnetostriction curves for non-oriented silicon steel (40) and three grades of grain-oriented silicon steel: low-grade (42), higher-grade (43), and highest-grade (41) (col 4, Ln 67-col 5, Ln 25; see annotated Fig. 13 below).

    PNG
    media_image2.png
    588
    632
    media_image2.png
    Greyscale

Fig. 13 of Hori (US 4,100,521) showing magnetostriction characteristics of various magnetic materials used for the iron core. Zero-to-peak values of magnetostriction, λ(0-p), measured from the demagnetized state to a maximum magnetic flux density of 1.7 T are annotated for low-grade grain-oriented silicon steel (42) and higher-grade grain-oriented silicon steel (43).
As shown in annotated Fig. 13 above, the zero-to-peak value of magnetostriction for the low-grade grain-oriented silicon steel (42) when excited from a demagnetized state to a maximum magnetic flux density of 1.7 T is approximately 3 x 10-6, while the zero-peak value of magnetostriction for the higher-grade grain-oriented silicon steel (43) is approximately 0.5 x 10-6. Thus, a low-grade grain-oriented silicon steel sheet and a high-grade grain-oriented silicon steel sheet have zero-to-peak magnetostriction values that differ from one another by approximately 2.5 x 10-6. The values of zero-to-peak magnetostriction of are obtained from the magnetostriction curves of Fig. 13 according to the interpretation of “zero-to-peak” set forth above.
Hori specifically teaches an embodiment where the main legs made of low-grade grain-oriented silicon steel sheets are combined with the yokes of higher-grade grain-oriented silicon sheets in order to reduce the overall vibration of the core (col 5, Ln 10-25). Hori further teaches that the vibration has a fundamental frequency twice that of the commercial power supply frequency (i.e. 50 Hz) and that the magnetic material is excited by an alternating (AC) current in the direction of magnetization (i.e. rolling direction) (col 1, Ln 14-28; col 3, Ln 68-col 4, Ln 4).  Therefore, the low-grade and higher-grade grain-oriented electrical steel sheets of Hori have values of magnetostriction which differ from one another by 2 x 10-7 or more as determined from zero-peak values obtained by measuring a magnetostriction curve by exciting a maximum magnetic flux density to 1.7 T at an alternating current of 50 Hz in the rolling direction after demagnetizing each of the grain-oriented electrical steel sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core assembly of Yamada et al. by -7 or more as determined according to the claimed definition of magnetostriction, as taught by Hori, in order to achieve a transformer having reduced noise resulting from a lower overall vibration displacement and having improved magnetic properties from using all grain-oriented sheets.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claim 1 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendments to claim 1 in the response filed January 11, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 4-7 of the response filed January 11, 2022, with respect to amended claim 1 have been fully considered but they are not persuasive.
With respect to the rejection of claim 1 over Yamada et al. in view of Hori, the Applicant argues on pages 4-6 that Yamada et al. and Hori do not teach or suggest the claimed magnetostriction.
These arguments are not persuasive. First, it is noted that the Applicant’s arguments are drawn only to the differences between Yamada et al. and the claimed invention. In response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the prior art rejections above rely on Yamada et al. only for its teachings of a transformer core structure comprising a stack of laminated silicon steel sheets and for its suggestion that the magnetostriction values of the types of silicon steel sheets may be different in order to reduce the noise of the transformer core. As acknowledged in the prior art rejections above, Yamada et al. does not expressly teach the newly added limitations directed to the magnetostriction being determined from a zero-peak value obtained by measuring a magnetostriction curve by exciting a maximum magnetic flux density to 1.7 T, and the secondary reference to Hori is relied on to address these limitations. Thus, the Applicant’s arguments do not specifically address the combination of references applied in the rejections above.

As to Applicant’s assertion that magnetostriction is generally defined by “peak to peak value”, whereas the claimed magnetostriction is determined from a “zero-peak value”, it is noted in the claim interpretation section above that the limitation directed to the “zero-peak value” is interpreted according to an art-recognized definition of a “zero-to-peak (λ0-p) value” defined by IEC 60404-17 to mean the difference in values of magnetostriction at the peak magnetic polarization and at the zero magnetic polarization. Based on the lack of drawings or description in the instant specification regarding exactly how the claimed “zero-peak value” is determined from a given magnetostriction curve, it is not entirely clear whether the magnetostriction values in 

In light of the amendments to independent claim 1, the previous rejections over Yamada et al. in view of Omura et al. are withdrawn.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 recites a transformer iron core comprising a stack of at least two types of grain-oriented electrical steel sheets that have different values of magnetostriction, wherein the magnetostriction values of the two types of grain-oriented electrical steel sheets differ from one another by 2 x 10-7 or more, as determined from a zero-to-peak value obtained from a magnetostriction curve obtained by exciting each of the grain-oriented electrical steel sheets from a demagnetized state to a maximum -7 or less.

The closest prior art to the claimed invention is Yamada et al. (US 5,371,486), cited on IDS filed 08/16/2019. 
Yamada et al. teaches a core assembly for a transformer (5; transformer core) comprising a first core member (1) formed by laminating a number of grain-oriented silicon steel sheets (2) and a second core member (3) formed by laminating a number of non-oriented silicon steel sheets (4), wherein the grain-oriented silicon steel sheets have a magnetostriction value of 2 x 10-6 and the non-oriented silicon steel sheets have a magnetostriction value of 0.3 x 10-6 in the range of an operating magnetic flux density (i.e. 1.5 T) (Fig. 1; Abstract; col 1, Ln 45-51; col 3, Ln 66-col 4, Ln 32; col 4, Ln 59-65).
Although Yamada et al. teaches a transformer iron core formed by a stack of at least two types of electrical steel sheets that differ in magnetostriction by 2 x 10-7 or more when excited in the range of an operating magnetic flux density and further acknowledges that the second core member (3) containing the non-oriented steel sheets has significantly worse magnetic properties (i.e. lower magnetic permeability, higher iron loss) at commercial operating frequencies than the first core member (1) containing grain-oriented steel sheets (Fig. 11; col 4, Ln 33-49), the reference does not expressly teach or reasonably suggest that the magnetostriction values are determined from a zero-peak value of a magnetostriction curve obtained by exciting the sheets from 

Hori (US 4,100,521), cited on the IDS filed 05/26/2020, teaches a transformer iron core comprising main legs (1a, 1b) and yokes (2a, 3a), wherein the materials of the main legs and the yokes are selected so as to have different values of magnetostriction in order for the core to achieve a significantly lower vibration displacement as compared to a conventional core in which the materials of the legs and yokes have equal values of magnetostriction (col 6, Ln 33-50). Hori teaches an embodiment where the main legs made of low-grade grain-oriented silicon steel sheets are combined with the yokes of higher-grade grain-oriented silicon sheets in order to reduce the overall vibration of the core (col 5, Ln 10-25).
As illustrated in Fig. 13, the zero-to-peak value of magnetostriction for the low-grade grain-oriented silicon steel (42) when excited from a demagnetized state to a maximum magnetic flux density of 1.7 T is approximately 3 x 10-6, while the zero-peak value of magnetostriction for the higher-grade grain-oriented silicon steel (43) is approximately 0.5 x 10-6. Therefore, the low-grade and higher-grade grain-oriented electrical steel sheets of Hori have zero-peak values of magnetostriction which differ from one another by 2 x 10-7 according to the claimed definition of magnetostriction, which falls within the claimed range as recited in claim 1.
Although Hori teaches that noise resulting from vibration displacement can be reduced by combining different grade silicon steel materials and further teaches zero-to-peak magnetostriction values of three different grades of silicon steel that are excited -7 or more and 5.3 x 10-7 or less.

Arai et al. (JP H09199340, machine translation via EPO provided), newly cited, teaches a laminated iron core having low noise in a static induction device such as a transformer [0001]. Arai et al. teaches that an iron core formed by laminating a grain-oriented electrical steel sheet (A) having a positive magnetostriction value and a grain-oriented electrical steel sheet (B) having a negative magnetostriction value is able to achieve reduced noise effects due to the cancellation of vibrations occurring in opposite phase when excited under AC current ([0006], [0012]). In an exemplary embodiment, Arai et al. teaches combining a first sheet (A) having a zero-to-peak magnetostriction value (λ 0-P) of 1.0 x 10-6 with a second sheet (B) having a λ 0-P value of -0.55 x 10-6 ([0012], Table 1), such that the magnetostriction values of the two grain-oriented electrical steel sheets differ from one another by 1.55 x 106, which falls squarely within the range of claim 1. Arai et al. further teaches that the λ 0-P values are determined from the difference between the magnetostriction values at a magnetic flux density of    0 T and a maximum magnetic flux density of 1.7 T ([0006], [0012]).


Arai et al. further teaches a relationship between the transformer noise and the first and second values of magnetostriction of the two different sheets, λ 0-P(1) and       λ 0-P(2), represented by the following equation:
                
                    N
                    =
                     
                    
                        
                            
                                
                                    λ
                                     
                                    0
                                    -
                                    P
                                    
                                        
                                            1
                                        
                                    
                                    *
                                    A
                                    1
                                    +
                                    λ
                                     
                                    0
                                    -
                                    P
                                    
                                        
                                            2
                                        
                                    
                                    *
                                    A
                                    2
                                
                            
                        
                        
                            
                                
                                    λ
                                     
                                    0
                                    -
                                    P
                                    
                                        
                                            1
                                        
                                    
                                    *
                                    A
                                    1
                                
                            
                            +
                            
                                
                                    λ
                                     
                                    0
                                    -
                                    P
                                    
                                        
                                            2
                                        
                                    
                                    *
                                    A
                                    2
                                
                            
                        
                    
                
            
where A1 and A2 represent the cross-sectional areas of the first and second sheets. The parameter N is related to the noise reduction effect and is preferably within the range of 0.5 or less, more preferably 0.2 or less ([0007], [0009], Fig. 3). Thus, Arai et al. suggests that the zero-to-peak magnetostriction values of the first and second sheets can be adjusted with respect to one another in order to achieve the desired noise reduction effects. Although Arai et al. teaches an exemplary embodiment wherein the zero-to-peak magnetostriction values of the two grain-oriented electrical steel sheets differ from one another by 2 x 10-7 or more when excited from 0 T to 1.7 T, the reference does not teach or reasonably suggest using a combination of grain-oriented electrical steel sheets having zero-to-peak magnetostriction values that differ from one another by 2 x 10-7 or more and 5.3 x 10-7 or less.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Rebecca L Grusby/Examiner, Art Unit 1785                 
                                                                                                                                                                                       
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785